 


109 HCON 374 IH: Expressing the sense of the Congress that a National Dysphagia Awareness Month should be established.
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 374 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. Wamp submitted the following concurrent resolution; which was referred to the Committee on Government Reform 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that a National Dysphagia Awareness Month should be established. 
 
 
Whereas dysphagia, or difficulty with swallowing, is a medical dysfunction that affects as many as 15 million Americans; 
Whereas the Centers for Disease Control and Prevention has estimated that one million people in the United States annually are diagnosed with dysphagia; 
Whereas the Agency for Healthcare Research and Quality has estimated that 60,000 Americans die annually from complications associated with dysphagia; 
Whereas based on the Centers for Disease Control and Prevention mortality data, this is more than the total number of Americans dying from all forms of liver disease, kidney disease, and HIV–AIDS combined—and nearly as many as died from diabetes, the number 6 killer of Americans; 
Whereas the most common complication arising from dysphagia is aspiration pneumonia—caused by food or saliva entering the windpipe and into the lungs; 
Whereas one in 17 people will develop some form of dysphagia in their lifetime, including 50 to 75 percent of stroke patients and 60 to 75 percent of patients who undergo radiation therapy for head and neck cancer; 
Whereas as many as half of all Americans over 60 will experience dysphagia at some point; 
Whereas complications due to dysphagia increase health care costs by resultant hospital readmissions, emergency room visits, extended hospital stays, the necessity for long-term institutional care, and the need for expensive respiratory and nutritional support; 
Whereas the cost of managing a patient with a feeding tube, which for many has been the primary treatment option for this condition, is reported to average over $31,000 per patient per year; 
Whereas the total annual cost to Medicare just for enteral feeding supplies for outpatients was more than $670 million in 2003, nearly 6 percent of the total Medicare budget for that year; 
Whereas, including the monies spent in hospitals, the total cost of dysphagia to the health care system is well over $1 billion annually; 
Whereas the condition of dysphagia is a vastly underreported condition and not widely understood by the general public; and 
Whereas observing February 2007 as National Dysphagia Awareness Month would raise public awareness about dysphagia and the need for early detection and treatment: Now, therefore, be it 
 
That it is the sense of the Congress that a National Dysphagia Awareness Month should be established. 
 
